FILED
                             NOT FOR PUBLICATION                           NOV 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONGXING LIN,                                    No. 10-71448

               Petitioner,                       Agency No. A099-048-457

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Dongxing Lin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and grant in part the petition for review, and we remand.

       Substantial evidence supports the BIA’s denial of Lin’s CAT claim because

Lin failed to establish it is more likely than not he would be tortured. See Go v.

Holder, 640 F.3d 1047, 1053-54 (9th Cir. 2011) (petitioner failed to show

sufficient probability of torture to satisfy high CAT standard). Thus, Lin’s CAT

claim fails.

       Substantial evidence does not, however, support the BIA’s finding that Lin

failed to establish his actual and/or imputed political opinion was or would be a

central reason for arrest and mistreatment by the police, where Lin testified the

police questioned him about his actions “to oppose the government” and beat him

when he asserted the protest he led was an attempt to maintain his legal rights. See

Hu v. Holder, 352 F.3d 1011, 1019 (9th Cir. 2011) (“Even though there might have

been multiple motivations for the government’s mistreatment of [the petitioner],

his credible testimony compels a finding that one of the central reasons for his

alleged persecution was because of a protected ground – his expression of a

political opinion, actual or imputed.”).




                                           2                                   10-71448
      Thus, we grant Lin’s petition for review with respect to his asylum and

withholding of removal claims and remand for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     10-71448